This is a companion case of Moore v. Missouri State LifeInsurance Company (No. 3376), ante, p. 337, 31 P.2d 99, just decided, and was submitted on the same briefs as that case. The vital facts of the two cases are similar, except that the mortgage involved herein was executed before July 1, 1929. For the reasons set forth in No. 3376, we think it is the duty of the treasurer to accept the tender of taxes assessed against the real estate alone, regardless of the date of the mortgage. But since in this case the mortgage was executed before the Revised Code of 1928 *Page 343 
went into effect, and had already been foreclosed, and the lien of the personal property tax declared subordinate to that of the mortgagee, when the sheriff's deed is issued to the purchaser, he will, of course, take it free from the lien of the personal property tax. Walker v. Nogales B.  L. Assn., 28 Ariz. 484,237 P. 1094; Maricopa County v. Equitable Life AssuranceSoc., 42 Ariz. 569, 28 P.2d 821.
The judgment of the superior court of Maricopa county is affirmed.
ROSS, C.J., and McALISTER, J., concur.